             Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 1 of 42




                       THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

A.A., a minor, by and through his natural      Case No.: ___________________
parent, STEVE ALTES, PAUL BRIGHT
and BILLY CHOI, on behalf of themselves
and all others similarly situated,             CLASS ACTION COMPLAINT

               Plaintiffs,                     DEMAND FOR JURY TRIAL
vs.

AFTRA RETIREMENT FUND,

               Defendant.


       Plaintiffs A.A. (a minor, by and through his natural parent, Steve Altes), Paul Bright and

Billy Choi (“Plaintiffs”) bring this Class Action Complaint against AFTRA Retirement Fund

(“AFTRA” or “Defendant”), as individuals and on behalf of all others similarly situated, and

allege, upon personal knowledge as to their own actions and their counsels’ investigations, and

upon information and belief as to all other matters, as follows:

                                     I. INTRODUCTION

       1.      Plaintiffs bring this class action against AFTRA to seek damages for Plaintiffs and

the class of consumers who they seek to represent, as well as other equitable relief, including

without limitation injunctive relief designed to protect the very sensitive information of Plaintiffs

and other consumers. This action arises from AFTRA’s failure to properly secure and safeguard

personal identifiable information, including without limitation, names, Social Security numbers,

addresses and dates of birth (collectively, “personal identifiable information” or “PII”). Plaintiffs

also allege AFTRA failed to provide timely, accurate, and adequate notice to Plaintiffs and

similarly situated AFTRA current and former fund participants (“Class Members”) that their PII

had been lost and precisely what types of information was unencrypted and in the possession of

unknown third parties.

       2.      The AFTRA Retirement Fund has provided retirement benefits to performers –

including actors, broadcasters and voice professionals – for over 50 years. The fund was

established as a result of collective bargaining between the American Federation of Television and
                                                 1
             Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 2 of 42




Radio Artists and contributing entertainment employers. The AFTRA Retirement Fund claims to

be a separate legal entity from the well-known union, the Screen Actors Guild, also known as

SAG-AFTRA. In 2017, the AFTRA Health Fund merged with the SAG-Producers Health Plan to

form the SAG-AFTRA Health Plan (“Health Plan”). Following that merger, the AFTRA

Retirement Fund supported the Health Plan as a business associate.

       3.      On or about February 25, 2020, AFTRA notified state Attorneys General and many

of its fund participants about a widespread data breach involving sensitive PII of certain current

and former plan members of the SAG-AFTRA Health Plan. AFTRA explained that, on or about

October 28, 2019, AFTRA received an alert of suspicious activity in its network and quickly

discovered that certain files and folders on its network had been breached by unauthorized hackers

between October 24, 2019 and October 28, 2019. AFTRA then determined that the exfiltrated PII

included AFTRA Health Plan’s participants’ name, address, Social Security number, AFTRA

Number, date of birth, date of death, and “Past Information about: eligibility, dependent(s), claims,

earnings, contributions, and beneficiaries.”

       4.      On or about December 17, 2020, AFTRA began notifying certain fund participants

in the AFTRA Retirement Fund about the October 2019 breach – more than a year after

discovering the breach and conducting an investigation, and nearly 10 months after notifying state

Attorneys General. In this December 2020 Notice of Data Breach, AFTRA claimed that

participants in the AFTRA Retirement Fund (not the Health Plan) were affected by this expansive

breach, and the exposed sensitive PII in this instance was limited to name, Social Security number,

addresses and date of birth (the “Data Breach”).

       5.       Plaintiffs in this action were all participants of the AFTRA Retirement Fund, not

the Health Plan, and were not notified about the Data Breach until on or about December 17, 2020.

       6.      This PII was compromised due to AFTRA’s negligent and/or careless acts and

omissions and the failure to protect consumers’ data. In addition to AFTRA’s failure to prevent

the Data Breach, AFTRA failed to provide timely notice to the affected participants: it took

AFTRA four months to provide notice to the Health Plan members and over a year to notify the
                                                   2
             Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 3 of 42




AFTRA Retirement Fund members. As a result of this delayed response, Plaintiffs and Class

Members had no idea their PII had been compromised, and that they were, and continue to be, at

significant risk to identity theft and various other forms of personal, social, and financial harm.

The risk will remain for their respective lifetimes. Hackers obtained their PII because of its value

in exploiting and stealing the identities of Plaintiffs and Class Members.

        7.      Plaintiffs bring this action on behalf of all persons whose PII was compromised as

a result of AFTRA’s failure to: (i) adequately protect consumers’ PII; (ii) warn consumers of its

inadequate information security practices; and (iii) effectively monitor AFTRA’s network for

security vulnerabilities and incidents. AFTRA’s conduct amounts to negligence and violates

federal and state statutes.

        8.      Plaintiffs and Class Members have suffered injury as a result of AFTRA’s conduct.

These injuries include: (i) lost or diminished value of PII; (ii) out-of-pocket expenses associated

with the prevention, detection, and recovery from identity theft, tax fraud, and/or unauthorized use

of their PII; (iii) lost opportunity costs associated with attempting to mitigate the actual

consequences of the Data Breach, including but not limited to lost time, (iv) deprivation of rights

they possess under the California Unfair Competition Law, (Cal. Business & Professions Code

§ 17200, et seq.) and similar consumer protection statutes in other states; and (v) the continued

and certainly an increased risk to their PII, which remains in AFTRA’s possession and is subject

to further unauthorized disclosures so long as AFTRA fails to undertake appropriate and adequate

measures to protect the PII. This risk will remain for the lifetimes of Plaintiffs and Class Members.

        9.      AFTRA disregarded the rights of Plaintiffs and Class Members by intentionally,

willfully, recklessly, or at the very least negligently failing to take and implement adequate and

reasonable measures to ensure that its retirement fund members’ PII was safeguarded, failing to

take available steps to prevent an unauthorized disclosure of data, and failing to follow applicable,

required and appropriate protocols, policies and procedures regarding the encryption of data, even

for internal use. As the result, the PII of Plaintiffs and Class Members was compromised through

disclosure to an unknown and unauthorized third party. Plaintiffs and Class Members have a
                                                 3
             Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 4 of 42




continuing interest in ensuring that their information is and remains safe, and they should be

entitled to injunctive and other equitable relief.

                                          II. PARTIES

       10.     Plaintiff A.A. is a Citizen of California residing in Los Angeles County, California.

Steve Altes is A.A.’s father and legal guardian. A.A. is not a member of the SAG-AFTRA union.

On or about August 22, 2014, A.A. received a waiver to appear in a union television commercial.

A.A. received AFTRA’s Notice of Data Breach, dated December 17, 2020, on or about that date.

The Notice was addressed to “Parent of Guardian of [A.A.]” If Mr. Altes had known that AFTRA

would not adequately protect A.A.’s PII, he would not have allowed AFTRA access to this

sensitive and private information.

       11.     Plaintiff Paul Bright is a Citizen of Oregon residing in Clackamas County, Oregon.

Mr. Bright was a union member until in or about 2006, at which time he elected financial core

status. This made him ineligible to draw retirement funds. Mr. Bright received AFTRA’s Notice

of Data Breach, dated December 17, 2020, on or about that date. If Mr. Bright had known that

AFTRA would not adequately protect his PII, he would not have allowed AFTRA access to this

sensitive and private information.

       12.     Plaintiff Billy Choi is a Citizen of California residing in Ventura County,

California. Mr. Choi has been a union member since in or about 2013. Mr. Choi received AFTRA’s

Notice of Data Breach, dated December 17, 2020, on or about that date. If Mr. Choi had known

that AFTRA would not adequately protect his PII, he would not have allowed AFTRA access to

this sensitive and private information.

       13.     Defendant AFTRA Retirement Fund is a retirement fund with its principal place of

business at 261 Madison Avenue, 7th floor, New York, NY 10016. AFTRA claims to have

provided retirement benefits to performers for over 50 years. According to AFTRA, the “AFTRA

Retirement Fund is a separate legal entity from SAG-AFTRA, the union. The AFTRA Retirement

Fund is not a subsidiary, department or agent of SAG-AFTRA. No portion of SAG-AFTRA’s

union dues goes to support the AFTRA Retirement Fund’s benefits or operational expenses, except
                                                     4
             Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 5 of 42




for the contributions that SAG-AFTRA makes to provide retirement benefits for its own

employees.” 1

       14.      Moreover, “there are statutory restrictions regarding the sharing of information

between the [union and the AFTRA Retirement Fund],” and “[t]he AFTRA Retirement Fund is a

jointly administered fund governed by a Board of Trustees with equal representation from both

SAG-AFTRA and contributing industry employers.” 2

       15.      The true names and capacities of persons or entities, whether individual, corporate,

associate, or otherwise, who may be responsible for some of the claims alleged herein are currently

unknown to Plaintiffs. Plaintiffs will seek leave of court to amend this complaint to reflect the true

names and capacities of such other responsible parties when their identities become known.

       16.      All of Plaintiffs’ claims stated herein are asserted against AFTRA and any of its

owners, predecessors, successors, subsidiaries, agents and/or assigns.

                            III. JURISDICTION AND VENUE

       17.      This Court has subject matter and diversity jurisdiction over this action under 28

U.S.C. § 1332(d) because this is a class action wherein the amount of controversy exceeds the sum

or value of $5 million, exclusive of interest and costs, there are more than 100 members in the

proposed class, and at least one other Class Member (including, for example, named Plaintiffs

A.A. and Mr. Choi are Citizens of California; Plaintiff Bright, a citizen of Oregon) is a citizen of

a state different from Defendant to establish minimal diversity..

       18.      The Southern District of New York has personal jurisdiction over Defendant named

in this action because Defendant is headquartered in this District and conducts substantial business

in New York and this District through its headquarters, offices, and affiliates.



1
  AFTRA About Us webpage, available at:
https://aftraretirement.org/Home/learn_about_us/about_us.aspx.
2
  AFTRA Registering with the AFTRA Retirement Fund, available at:
https://aftraretirement.org/docs/default-source/default-document-library/registering-with-the-
aftra-retirement-fund-your-first-step-toward-
benefits4c0d15b1d2446ae9a23dff00001d7895.pdf?sfvrsn=0
                                                 5
              Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 6 of 42




        19.      Venue is proper in this District under 28 U.S.C. §1391(b) because Defendant is

headquartered in this District and has caused harm to Plaintiffs and Class Members residing in this

District.

                              IV. FACTUAL ALLEGATIONS

        Background

        20.      AFTRA promises that it will protect its members’ privacy and remain in

compliance with statutory privacy requirements. For example, AFTRA states on its website that

“[t]he AFTRA Retirement Fund respects your privacy and is committed to safeguarding your

personal information.” 3 AFTRA also states: “We take appropriate physical, electronic, and other
security measures to help safeguard personal information from unauthorized access, alteration, or

disclosure.” 4

        21.      Plaintiffs and the Class Members, as current and former participants in the AFTRA

Retirement Fund, relied on this sophisticated entity to keep their PII confidential and securely

maintained, to use this information for business purposes only, and to make only authorized

disclosures of this information. Consumers, in general, demand security to safeguard their PII,

especially when Social Security numbers and other sensitive PII is involved.

        22.      AFTRA had a duty to adopt reasonable measures to protect Plaintiffs’ and Class

Members’ PII from involuntary disclosure to third parties.

        The Data Breach

        23.      Beginning on or about February 25, 2020, AFTRA notified many of its fund

participants and state Attorneys General about a widespread data breach involving sensitive PII of

certain current and former plan members of the SAG-AFTRA Health Plan. AFTRA explained that,

on or about October 28, 2019, AFTRA received an alert of suspicious activity in its network and

quickly discovered that certain files and folders on its network had been breached by unauthorized


3
  AFTRA Website Privacy Policy, available at:
https://www.aftraretirement.org/Home/legal/web_privacy_policy.aspx
4
  Id.
                                              6
             Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 7 of 42




hackers between October 24, 2019 and October 28, 2019. AFTRA then determined that the

exfiltrated PII included AFTRA Health Plan’s participants’ name, address, Social Security

number, AFTRA Number, date of birth, date of death, and “Past Information about: eligibility,

dependent(s), claims, earnings, contributions, and beneficiaries.” 5

       24.     Beginning on or about December 17, 2020, AFTRA sent consumers a Notice of

Data Breach. AFTRA informed the recipients of the notice that:

               On October 28, 2019, AFTRA received an alert of suspicious activity in its
               environment. AFTRA immediately launched an investigation into the
               nature and scope of the incident. As part of the investigation, which was
               conducted with the assistance of a third-party forensic specialist, it was
               determined that certain files and folders on AFTRA’s network may have
               been subject to unauthorized access for periods of time between October
               24, 2019 and October 28, 2019. AFTRA notified the media and placed
               notice of the incident on its website on February 25, 2020. Following these
               notices, AFTRA continued to review the files that may have been subject to
               unauthorized access to assess who could be impacted. AFTRA does not
               have evidence that files containing your information were accessed;
               however, access to these files could not be ruled out. AFTRA’s internal
               review of the files and folders was time consuming and completed on
               September 25, 2020. 6

       25.     AFTRA admitted in the Notice of Data Breach and the letters to the Attorneys

General that their systems were subjected to unauthorized access for up to five days, and there is

no indication that the exfiltrated PII was encrypted or retrieved. AFTRA further admitted that the

unencrypted PII included name, address, date of birth and Social Security number. 7

       26.     In response to the Data Breach, AFTRA claims:

               AFTRA takes this incident and the security of information in its care very

5
  AFTRA’s Notice of Data Privacy Event, dated February 25, 2020, available at:
https://aftraretirement.org/Home/news_updates/news_announcements/2020/02/25/notice-of-
data-privacy-event.
6
  See AFTRA’s Notice of Data Breach, filed Dec. 16, 2020 with the Washington Attorney
General, available at: https://agportal-
s3bucket.s3.amazonaws.com/uploadedfiles/Another/Supporting_Law_Enforcement/AFTRARe
tirementFundUpdated.2020-12-16.pdf.
7
  Id.
                                              7
             Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 8 of 42




               seriously. AFTRA is reviewing its existing security measures and working
               to implement additional safeguards to prevent similar incidents from
               occurring in the future. AFTRA will also notify the Office of Civil Rights
               at the Department of Health and Human Services and any required state or
               federal regulators regarding this incident.


       27.     AFTRA did not use reasonable security procedures and practices appropriate to the

nature of the sensitive, unencrypted information it was maintaining for current and former

participants in the AFTRA Retirement Fund, causing Plaintiffs’ and Class Members’ PII to be

exposed.

       Securing PII and Preventing Breaches

       28.     AFTRA could have prevented this Data Breach by properly encrypting or otherwise

protecting their equipment and computer files containing PII. And, as AFTRA claims it does, it

should have taken the “appropriate physical, electronic, and other security measures to help

safeguard personal information from unauthorized access, alteration, or disclosure.”

       29.     AFTRA has acknowledged the sensitive and confidential nature of the PII. To be

sure, collection, maintaining, and protecting PII is vital to many of AFTRA’s business purposes.

AFTRA has acknowledged through conduct and statements that the misuse or inadvertent

disclosure of PII can pose major privacy and financial risks to impacted individuals, and that under

state law they may not disclose and must take reasonable steps to protect PII from improper release

or disclosure. 8 Despite the prevalence of public announcements of data breach and data security

compromises, and despite its own acknowledgments of data security compromises, and despite

their own acknowledgment of its duties to keep PII private and secure, AFTRA failed to take

appropriate steps to protect the PII of Plaintiffs and the proposed Class from being compromised.

8
  For example, in the June 2019 AFTRA Retirement Plan Summary Plan Description,
available on its website, AFTRA states that “[s]ince privacy laws limit how we may
share your information, whenever you update your contact information, you must notify the
AFTRA Retirement Fund directly — separate from any notifications you send to SAG-AFTRA,
the SAG-Producers Pension Plan, the SAG-AFTRA Health Plan and other organizations.”
https://www.aftraretirement.org/docs/default-source/default-document-library/2019_aftra-
retirement-fund_spd_rev-b_new-final_w-nav-links.pdf?sfvrsn=0

                                                 8
             Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 9 of 42




       30.     The Federal Trade Commission (“FTC”) defines identity theft as “a fraud

committed or attempted using the identifying information of another person without authority.” 9

The FTC describes “identifying information” as “any name or number that may be used, alone or

in conjunction with any other information, to identify a specific person,” including, among other

things, “[n]ame, Social Security number, date of birth, official State or government issued driver’s

license or identification number, alien registration number, government passport number,

employer or taxpayer identification number.” 10

       31.     The ramifications of AFTRA’s failure to keep its consumers PII secure are long

lasting and severe. Once PII is stolen, particularly Social Security numbers, fraudulent use of that

information and damage to victims may continue for years.

       Value of Personal Identifiable Information

       32.     The PII of consumers remains of high value to criminals, as evidenced by the prices

they will pay through the dark web. Numerous sources cite dark web pricing for stolen identity

credentials. For example, personal information can be sold at a price ranging from $40 to $200,

and bank details have a price range of $50 to $200.11 Experian reports that a stolen credit or debit
card number can sell for $5 to $110 on the dark web. 12 Criminals can also purchase access to entire

company data breaches from $900 to $4,500. 13

       33.     Social Security numbers, for example, are among the worst kind of personal

information to have stolen because they may be put to a variety of fraudulent uses and are difficult

for an individual to change. The Social Security Administration stresses that the loss of an


9
  17 C.F.R. § 248.201 (2013).
10
   Id.
11
    Your personal data is for sale on the dark web. Here’s how much it costs, Digital Trends, Oct.
16, 2019, available at: https://www.digitaltrends.com/computing/personal-data-sold-on-the-
dark-web-how-much-it-costs/.
12
   Here’s How Much Your Personal Information Is Selling for on the Dark Web, Experian, Dec.
6, 2017, available at: https://www.experian.com/blogs/ask-experian/heres-how-much-your-
personal-information-is-selling-for-on-the-dark-web/.
13
   In the Dark, VPNOverview, 2019, available at:
https://vpnoverview.com/privacy/anonymous-browsing/in-the-dark/.
                                                  9
             Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 10 of 42




individual’s Social Security number, as is the case here, can lead to identity theft and extensive

financial fraud:

               A dishonest person who has your Social Security number can use it
               to get other personal information about you. Identity thieves can use
               your number and your good credit to apply for more credit in your
               name. Then, they use the credit cards and don’t pay the bills, it
               damages your credit. You may not find out that someone is using
               your number until you’re turned down for credit, or you begin to get
               calls from unknown creditors demanding payment for items you
               never bought. Someone illegally using your Social Security number
               and assuming your identity can cause a lot of problems. 14

       34.     What is more, it is no easy task to change or cancel a stolen Social Security number.

An individual cannot obtain a new Social Security number without significant paperwork and

evidence of actual misuse. In other words, preventive action to defend against the possibility of

misuse of a Social Security number is not permitted; an individual must show evidence of actual,

ongoing fraud activity to obtain a new number.

       35.     Even then, a new Social Security number may not be effective. According to Julie

Ferguson of the Identity Theft Resource Center, “The credit bureaus and banks are able to link the

new number very quickly to the old number, so all of that old bad information is quickly inherited

into the new Social Security number.” 15

       36.     Based on the foregoing, the information compromised in the Data Breach is

significantly more valuable than the loss of, for example, credit card information in a retailer data

breach, because, there, victims can cancel or close credit and debit card accounts. The information

compromised in this Data Breach is impossible to “close” and difficult, if not impossible, to

change—Social Security number, name, date of birth, address, and potentially other financial

information.

14
   Social Security Administration, Identity Theft and Your Social Security Number, available at:
https://www.ssa.gov/pubs/EN-05-10064.pdf.
15
   Bryan Naylor, Victims of Social Security Number Theft Find It’s Hard to Bounce Back, NPR
(Feb. 9, 2015), available at: http://www.npr.org/2015/02/09/384875839/data-stolen-by-anthem-
s-hackers-has-millionsworrying-about-identity-theft.
                                                10
               Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 11 of 42




         37.     This data demands a much higher price on the black market. Martin Walter, senior

director at cybersecurity firm RedSeal, explained, “Compared to credit card information,

personally identifiable information and Social Security numbers are worth more than 10x on the

black market.”16

         38.     Among other forms of fraud, identity thieves may obtain driver’s licenses,

government benefits, medical services, and housing or even give false information to police.

         39.     The fraudulent activity resulting from the Data Breach may not come to light for

years.

         40.     There may be a time lag between when harm occurs versus when it is discovered,

and also between when PII is stolen and when it is used. According to the U.S. Government

Accountability Office (“GAO”), which conducted a study regarding data breaches:

                 [L]aw enforcement officials told us that in some cases, stolen data
                 may be held for up to a year or more before being used to commit
                 identity theft. Further, once stolen data have been sold or posted on
                 the Web, fraudulent use of that information may continue for years.
                 As a result, studies that attempt to measure the harm resulting from
                 data breaches cannot necessarily rule out all future harm. 17
         41.     At all relevant times, AFTRA knew, or reasonably should have known, of the

importance of safeguarding its current and former consumers’ PII, including Social Security

numbers and dates of birth, and of the foreseeable consequences that would occur if AFTRA’s

data security system was breached, including, specifically, the significant costs that would be

imposed on AFTRA’s consumers as a result of a breach.

         42.     Plaintiffs and Class Members now face years of constant surveillance of their

financial and personal records, monitoring, and loss of rights. The Class is incurring and will

continue to incur such damages in addition to any fraudulent use of their PII.
16
   Time Greene, Anthem Hack: Personal Data Stolen Sells for 10x Price of Stolen Credit Card
Numbers, IT World, (Feb. 6, 2015), available at:
https://www.networkworld.com/article/2880366/anthem-hack-personal-data-stolen-sells-for-10x-
price-of-stolen-credit-card-numbers.html.
17
   Report to Congressional Requesters, GAO, at 29 (June 2007), available at:
http://www.gao.gov/new.items/d07737.pdf.
                                              11
              Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 12 of 42




       43.      AFTRA was, or should have been, fully aware of the unique type and the significant

volume of data on AFTRA’s systems, amounting to thousands of individuals’ detailed, personal,

information and thus, the significant number of individuals who would be harmed by the loss of

unencrypted data.

       44.      To date, AFTRA has offered its consumers only one year of identity monitoring

service, with no identity theft insurance. The offered services are inadequate to protect Plaintiffs

and Class Members from the threats they face for years to come, particularly in light of the PII at

issue here.

       45.      The injuries to Plaintiffs and Class Members were directly and proximately caused

by AFTRA’s failure to implement or maintain adequate data security measures for its current and

former retirement plan participants’ PII.

       AFTRA Failed to Comply with FTC Guidelines

       46.      Federal and State governments have likewise established security standards and

issued recommendations to temper data breaches and the resulting harm to consumers and financial

institutions. The Federal Trade Commission (“FTC”) has issued numerous guides for business

highlighting the importance of reasonable data security practices. According to the FTC, the need

for data security should be factored into all business decision-making. 18
       47.      In 2016, the FTC updated its publication, Protecting Personal Information: A

Guide for Business, which established guidelines for fundamental data security principles and

practices for business. 19 The guidelines note businesses should protect the personal consumer and

consumer information that they keep, as well as properly dispose of personal information that is

no longer needed; encrypt information stored on computer networks; understand their network’s

vulnerabilities; and implement policies to correct security problems.

18
   Federal Trade Commission, Start With Security, available at:
https://www.ftc.gov/system/files/documents/plain-language/pdf0205-startwithsecurity.pdf
19
   Federal Trade Commission, Protecting Personal Information: A Guide for Business, available
at: https://www.ftc.gov/tips-advice/business-center/guidance/protecting-personal-information-
guide-business

                                                12
              Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 13 of 42




        48.     The FTC recommends that companies verify that third-party service providers have

implemented reasonable security measures. 20

        49.     The FTC has brought enforcement actions against businesses for failing to

adequately and reasonably protect consumer and consumer data, treating the failure to employ

reasonable and appropriate measures to protect against unauthorized access to confidential

consumer data as an unfair act or practice prohibited by Section 5 of the Federal Trade Commission

Act (“FTCA”), 15 U.S.C. § 45. Orders resulting from these actions further clarify the measures

businesses must take to meet their data security obligations.

        50.     AFTRA was at all times fully aware of its obligation to protect the personal and

financial data of consumers, including Plaintiffs and members of the Classes. AFTRA was also

aware of the significant repercussions if it failed to do so. 21
        51.     AFTRA’s failure to employ reasonable and appropriate measures to protect against

unauthorized access to confidential consumer data—including Plaintiffs’ and Class Members’

Social Security numbers, dates of birth, and other highly sensitive and confidential information—

constitutes an unfair act or practice prohibited by Section 5 of the FTC Act, 15 U.S.C. § 45.

        AFTRA’s Data Breach Caused Harm and will Result in Further Harm

        52.     The ramifications of AFTRA’s failure to keep Plaintiffs’ and Class members’ data

secure are severe.

        53.     Consumer victims of data breaches are much more likely to become victims of

identity fraud. This conclusion is based on an analysis of four years of data that correlated each

year’s data breach victims with those who also reported being victims of identity fraud. 22


20
   FTC, Start With Security, supra note 18.
21
   SAG-AFTRA is no stranger to data breaches. Its members received a data breach notice from
SAG-AFTRA back in December 2014, warning them of a “security breach” that affected the
data of individuals receiving payments through the ART payroll system.
www.sagaftra.org/important-announcement-about-art-payroll
22
   2014 LexisNexis True Cost of Fraud Study,
https://www.lexisnexis.com/risk/downloads/assets/true-cost-fraud-2014.pdf.

                                                   13
             Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 14 of 42




       54.     The FTC defines identity theft as “a fraud committed or attempted using the

identifying information of another person without authority.” 23 The FTC describes “identifying

information” as “any name or number that may be used, alone or in conjunction with any other

information, to identify a specific person.” 24

       55.     PII is a valuable commodity to identity thieves once the information has been

compromised. As the FTC recognizes, once identity thieves have personal information, “they can

drain your bank account, run up your credit cards, open new utility accounts, or get medical

treatment on your health insurance.” 25

       56.     Identity thieves can use personal information, such as that of Plaintiffs and

members of the classes, which AFTRA failed to keep secure, to perpetrate a variety of crimes that

harm victims. For instance, identity thieves may commit various types of government fraud such

as: immigration fraud; obtaining a driver’s license or identification card in the victim’s name but

with another’s picture; using the victim’s information to obtain government benefits; or filing a

fraudulent tax return using the victim’s information to obtain a fraudulent refund.

       57.     Javelin Strategy and Research reports that identity thieves have stolen $112 billion

from 2010 to 2016—which has certainly increased since with the proliferation of data breaches. 26
       58.     Reimbursing a consumer for a financial loss due to fraud does not make that

individual whole again. On the contrary, identity theft victims must spend numerous hours and

their own money repairing the impact to their credit. After conducting a study, the Department of

Justice’s Bureau of Justice Statistics (“BJS”) found that identity theft victims “reported spending




23
   17 C.F.R § 248.201 (2013).
24
   Id.
25
   Federal Trade Commission, Warning Signs of Identity Theft, available at:
https://www.consumer.ftc.gov/articles/0271-warning-signs-identity-theft.
26
   Javelin, 2016 Identity Fraud: Fraud Hits an Inflection Point (February 2, 2016), available at:
https://www.javelinstrategy.com/coverage-area/2016-identity-fraud-fraud-hits-inflection-point

                                                  14
                 Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 15 of 42




an average of about 7 hours clearing up the issues” and resolving the consequences of fraud in

2014. 27

           59.     An independent financial services industry research study conducted for

BillGuard—a private enterprise that automates the consumer task of finding unauthorized

transactions that might otherwise go undetected—calculated the average per-consumer cost of all

unauthorized transactions at roughly US $215 per cardholder incurring these charges, 28 some

portion of which could go undetected and thus must be paid entirely out-of-pocket by consumer

victims of account or identity misuse. This figure is based on misuse of cardholder information,

which is less valuable than the PII at issue here—including full names, dates of birth, Social

Security numbers, and other information which can easily be used to open credit accounts and

other financial accounts to perpetrate further fraud, increasing the amount of average damages.

           60.     There may be a time lag between when harm occurs versus when it is discovered,

and also between when PII is stolen and when it is used. According to the U.S. Government

Accountability Office (“GAO”), which conducted a study regarding data breaches:

                   [L]aw enforcement officials told us that in some cases, stolen data
                   may be held for up to a year or more before being used to commit
                   identity theft. Further, once stolen data have been sold or posted on
                   the Web, fraudulent use of that information may continue for years.
                   As a result, studies that attempt to measure the harm resulting from
                   data breaches cannot necessarily rule out all future harm. 29

           61.     Thus, Plaintiffs and Class members now face years of constant surveillance of their

financial and personal records, monitoring, and loss of rights.



27
   Victims of Identity Theft, 2014 (Sept. 2015) available at:
http://www.bjs.gov/content/pub/pdf/vit14.pdf.
28
   Hadley Malcom, Consumers rack up $14.3 billion in gray charges, research study
commissioned for BillGuard by Aite Research, USA Today (July 25, 2013), available at:
https://www.usatoday.com/story/money/personalfinance/2013/07/25/consumers-unwanted-
charges-in-billions/2568645/.
29
   GAO, Report to Congressional Requesters, at 29 (June 2007), available at:
http://www.gao.gov/new.items/d07737.pdf.
                                                15
             Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 16 of 42




       Plaintiff A.A.’s Experience

       62.     On or about August 22, 2014, A.A. was a non-union actor hired onto a union

project. He received a Taft Hartley waiver and was allowed to work on the project. A.A. and his

father, Mr. Altes, were required to supply A.A.’s personal identifiable information to AFTRA,

including but not limited to his name, address, date of birth and Social Security number to

participate in the AFTRA Retirement Fund. A.A. did not become a union member following the

project.

       63.     A.A. received the Notice of Data Breach, dated December 17, 2020, on or about

that date. It was addressed to the “Parent of Guardian of [A.A.],” which is Mr. Altes.

       64.     As a result of the Data Breach notice, Mr. Altes spent time dealing with the

consequences of the Data Breach, which includes time spent verifying the legitimacy of the Notice

of Data Breach, communicating with AFTRA representatives, exploring credit monitoring and

identity theft insurance options, signing up for the credit monitoring supplied by AFTRA, reporting

the breach to the IRS and FTC, and self-monitoring accounts related to A.A. This time has been

lost forever and cannot be recaptured.

       65.     Mr. Altes and A.A. are very careful about sharing PII, and have never knowingly

transmitted unencrypted PII over the internet or any other unsecured source.

       66.     Mr. Altes and A.A. store any and all documents containing PII in a safe and secure

location, and destroy any documents they receive in the mail that contain any PII, or that may

contain any information that could otherwise be used to compromise their credit card accounts and

identity. Moreover, they diligently choose unique usernames and passwords for their various

online accounts.

       67.     Mr. Altes and A.A. suffered actual injury and damages in paying money to AFTRA

for facilitating the Retirement Fund before the Data Breach; expenditures which they would not

have made had AFTRA disclosed that it lacked data security practices adequate to safeguard PII.

       68.     Mr. Altes and A.A. suffered actual injury in the form of damages to and diminution

in the value of their PII—a form of intangible property that they entrusted to AFTRA for the
                                                16
             Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 17 of 42




purpose of facilitating the Retirement Fund, which was compromised in and as a result of the Data

Breach.

       69.     Mr. Altes and A.A. suffered lost time, annoyance, interference, and inconvenience

as a result of the Data Breach and have anxiety and increased concerns for the loss of their privacy,

especially A.A.’s Social Security number.

       70.     Mr. Altes and A.A. have suffered imminent and impending injury arising from the

substantially increased risk of fraud, identity theft, and misuse resulting from A.A.’s PII, especially

their Social Security numbers, being placed in the hands of unauthorized third-parties and possibly

criminals.

       71.     Mr. Altes and A.A. have a continuing interest in ensuring that A.A.’s PII, which,

upon information and belief, remains backed up in AFTRA’s possession, is protected and

safeguarded from future breaches.

       Plaintiff Bright’s Experience

       72.     From approximately 1982 to 2006, Plaintiff Paul Bright was a union member

working as an actor. In or about 2006 he elected financial core status. This made him ineligible to

draw retirement funds. Mr. Bright, however, had not worked enough years to be vested in the

retirement funds. Mr. Bright was required to supply his personal identifiable information to

AFTRA, including but not limited to his name, address, date of birth and Social Security number

to participate in the AFTRA Retirement Fund.

       73.     Mr. Bright received the Notice of Data Breach, dated December 17, 2020, on or

about that date.

       74.     As a result of the Data Breach notice, Mr. Bright spent time dealing with the

consequences of the Data Breach, which includes time spent verifying the legitimacy of the Notice

of Data Breach, communicating with AFTRA representatives, exploring credit monitoring and

identity theft insurance options, signing up for the credit monitoring supplied by AFTRA, reporting

the breach to the IRS, placing security freezes with all three credit bureaus, and self-monitoring

his accounts. Mr. Bright also took AFTRA’s recommendation and contacted the FTC. He reported
                                                  17
             Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 18 of 42




the Data Breach to the FTC and on the FTC’s recommendation, he is preparing to file his taxes

early because his Social Security number was stolen in the breach. This time has been lost forever

and cannot be recaptured.

       75.     Mr. Bright is very careful about sharing his PII, and has never knowingly

transmitted unencrypted PII over the internet or any other unsecured source.

       76.     Mr. Bright stores any and all documents containing PII in a safe and secure location,

and destroys any documents he receives in the mail that contain any PII, or that may contain any

information that could otherwise be used to compromise their credit card accounts and identity.

Moreover, he diligently chooses unique usernames and passwords for their various online

accounts.

       77.     Mr. Bright suffered actual injury and damages in paying money to AFTRA for

facilitating the Retirement Fund before the Data Breach; expenditures which he would not have

approved had AFTRA disclosed that it lacked data security practices adequate to safeguard PII.

       78.     Mr. Bright suffered actual injury in the form of damages to and diminution in the

value of his PII—a form of intangible property that he entrusted to AFTRA for the purpose of

facilitating the Retirement Fund, which was compromised in and as a result of the Data Breach.

       79.     Mr. Bright suffered lost time, annoyance, interference, and inconvenience as a

result of the Data Breach and have anxiety and increased concerns for the loss of his privacy.

       80.     Mr. Bright has suffered imminent and impending injury arising from the

substantially increased risk of fraud, identity theft, and misuse resulting from his PII, especially

his Social Security numbers, being placed in the hands of unauthorized third-parties and possibly

criminals.

       81.     Mr. Bright has a continuing interest in ensuring that his PII, which, upon

information and belief, remains backed up in AFTRA’s possession, is protected and safeguarded

from future breaches.




                                                18
             Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 19 of 42




       Plaintiff Choi’s Experience

       82.     Billy Choi joined the SAG-AFTRA union in or about 2013 and is a member in good

standing. Mr. Choi was required to supply his personal identifiable information to AFTRA,

including but not limited to his name, address, date of birth and Social Security number to

participate in the AFTRA Retirement Fund.

       83.     Mr. Choi received the Notice of Data Breach, dated December 17, 2020, on or

about that date.

       84.     As a result of the Data Breach notice, Mr. Choi spent time dealing with the

consequences of the Data Breach, which includes time spent verifying the legitimacy of the Notice

of Data Breach, exploring credit monitoring and identity theft insurance options, signing up for

the credit monitoring supplied by AFTRA, reporting the breach to the IRS and FTC, placing

security freezes with all three major credit bureaus, “locking” all of his credit card accounts, and

self-monitoring accounts. This time has been lost forever and cannot be recaptured.

       85.     Mr. Choi is very careful about sharing his PII, and has never knowingly transmitted

unencrypted PII over the internet or any other unsecured source.

       86.     Mr. Choi stores any and all documents containing PII in a safe and secure location,

and destroys any documents he receives in the mail that contain any PII, or that may contain any

information that could otherwise be used to compromise their credit card accounts and identity.

Moreover, he diligently chooses unique usernames and passwords for their various online

accounts.

       87.     Mr. Choi suffered actual injury and damages in paying money to AFTRA for

facilitating the Retirement Fund before the Data Breach; expenditures which he would not have

made had AFTRA disclosed that it lacked data security practices adequate to safeguard PII.

       88.     Mr. Choi suffered actual injury in the form of damages to and diminution in the

value of his PII—a form of intangible property that he entrusted to AFTRA for the purpose of

facilitating the Retirement Fund, which was compromised in and as a result of the Data Breach.

       89.     Mr. Choi suffered lost time, annoyance, interference, and inconvenience as a result
                                                19
             Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 20 of 42




of the Data Breach and have anxiety and increased concerns for the loss of his privacy.

       90.     Mr. Choi has suffered imminent and impending injury arising from the substantially

increased risk of fraud, identity theft, and misuse resulting from his PII, especially his Social

Security numbers, being placed in the hands of unauthorized third-parties and possibly criminals.

       91.     Mr. Choi has a continuing interest in ensuring that his PII, which, upon information

and belief, remains backed up in AFTRA’s possession, is protected and safeguarded from future

breaches.

                                V. CLASS ALLEGATIONS

       92.     Plaintiffs bring this nationwide class action on behalf of themselves and on behalf

of all others similarly situated pursuant to Rule 23(b)(2), 23(b)(3), and 23(c)(4) of the Federal

Rules of Civil Procedure.

       93.     The Nationwide Class that Plaintiffs seek to represent is defined as follows:

               All persons residing in the United States whose PII was
               compromised in the data breach announced by AFTRA on or about
               December 17, 2020 (the “Nationwide Class”).
       94.     The California Subclass is defined as follows:

               All persons residing in California whose PII was compromised in
               the data breach announced by AFTRA on or about December 17,
               2020 (the “California Subclass”).
       95.     The Oregon Subclass is defined as follows:

               All persons residing in Oregon whose PII was compromised in the
               data breach announced by AFTRA on or about December 17, 2020
               (the “Oregon Subclass”).
       96.     The above classes and subclasses are herein referred to as the “Classes.”

       97.     Excluded from the Classes are the following individuals and/or entities: AFTRA

and AFTRA’s parents, subsidiaries, affiliates, officers and directors, current or former employees,

and any entity in which AFTRA has a controlling interest; all individuals who make a timely

election to be excluded from this proceeding using the correct protocol for opting out; any and all

federal, state or local governments, including but not limited to their departments, agencies,
                                                20
              Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 21 of 42




divisions, bureaus, boards, sections, groups, counsels and/or subdivisions; and all judges assigned

to hear any aspect of this litigation, as well as their immediate family members.

       98.      Plaintiffs reserve the right to modify or amend the definition of the proposed classes

before the Court determines whether certification is appropriate.

       99.      Numerosity, Fed R. Civ. P. 23(a)(1): Classes are so numerous that joinder of all

members is impracticable. AFTRA has identified thousands of consumers whose PII may have

been improperly accessed in the Data Breach, and the Classes are apparently identifiable within

AFTRA’s records.
       100.     Commonality, Fed. R. Civ. P. 23(a)(2) and (b)(3): Questions of law and fact

common to the Classes exist and predominate over any questions affecting only individual Class

Members. These include:

         a. Whether and to what extent AFTRA had a duty to protect the PII of Plaintiffs and

              Class Members;

         b. Whether AFTRA had respective duties not to disclose the PII of Plaintiffs and Class

              Members to unauthorized third parties;

         c. Whether AFTRA had respective duties not to use the PII of Plaintiffs and Class

              Members for non-business purposes;

         d. Whether AFTRA failed to adequately safeguard the PII of Plaintiffs and Class

              Members;

         e. Whether and when AFTRA actually learned of the Data Breach;

         f. Whether AFTRA adequately, promptly, and accurately informed Plaintiffs and Class

              Members that their PII had been compromised;

         g. Whether AFTRA violated the law by failing to promptly notify Plaintiffs and Class

              Members that their PII had been compromised;

         h. Whether AFTRA failed to implement and maintain reasonable security procedures

              and practices appropriate to the nature and scope of the information compromised in

              the Data Breach;
                                                 21
              Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 22 of 42




         i.   Whether AFTRA adequately addressed and fixed the vulnerabilities which permitted

              the Data Breach to occur;

         j.   Whether AFTRA engaged in unfair, unlawful, or deceptive practices by failing to

              safeguard the PII of Plaintiffs and Class Members;

         k. Whether Plaintiffs and Class Members are entitled to actual, damages, statutory

              damages, and/or punitive damages as a result of AFTRA’s wrongful conduct;

         l.   Whether Plaintiffs and Class Members are entitled to restitution as a result of

              AFTRA’s wrongful conduct;

         m. Whether Plaintiffs and Class Members are entitled to injunctive relief to redress the

              imminent and currently ongoing harm faced as a result of the Data Breach;

         n. Whether AFTRA violated the California Unfair Competition Law, California

              Business & Professions Code § 17200, et seq.;

         o. Whether AFTRA violated the Oregon Unlawful Trade Practices Act, Or. Rev. Stat.

              §§ 646.608, et seq.
       101.     Typicality, Fed. R. Civ. P. 23(a)(3): Plaintiffs’ claims are typical of those of other

Class Members because all had their PII compromised as a result of the Data Breach, due to

AFTRA’s misfeasance.

       102.     Policies Generally Applicable to the Class: This class action is also appropriate for

certification because AFTRA has acted or refused to act on grounds generally applicable to the

Class, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards

of conduct toward the Class Members, and making final injunctive relief appropriate with respect

to the Class as a whole. AFTRA’s policies challenged herein apply to and affect Class Members

uniformly and Plaintiffs’ challenge of these policies hinges on AFTRA’s conduct with respect to

the Class as a whole, not on facts or law applicable only to Plaintiffs.

       103.     Adequacy, Fed. R. Civ. P. 23(a)(4): Plaintiffs will fairly and adequately represent

and protect the interests of the Class Members in that they have no disabling conflicts of interest

that would be antagonistic to those of the other Members of the Class. Plaintiffs seek no relief that
                                                 22
              Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 23 of 42




is antagonistic or adverse to the Members of the Class and the infringement of the rights and the

damages they have suffered are typical of other Class Members. Plaintiffs have retained counsel

experienced in complex consumer class action litigation, and Plaintiffs intend to prosecute this

action vigorously.

       104.     Superiority and Manageability, Fed. R. Civ. P. 23(b)(3): The class litigation is an

appropriate method for fair and efficient adjudication of the claims involved. Class action

treatment is superior to all other available methods for the fair and efficient adjudication of the

controversy alleged herein; it will permit a large number of Class Members to prosecute their

common claims in a single forum simultaneously, efficiently, and without the unnecessary

duplication of evidence, effort, and expense that hundreds of individual actions would require.

Class action treatment will permit the adjudication of relatively modest claims by certain Class

Members, who could not individually afford to litigate a complex claim against large corporations,

like AFTRA. Further, even for those Class Members who could afford to litigate such a claim, it

would still be economically impractical and impose a burden on the courts.
       105.     The nature of this action and the nature of laws available to Plaintiffs and Class

Members make the use of the class action device a particularly efficient and appropriate procedure

to afford relief to Plaintiffs and Class Members for the wrongs alleged because AFTRA would

necessarily gain an unconscionable advantage since they would be able to exploit and overwhelm

the limited resources of each individual Class Member with superior financial and legal resources;

the costs of individual suits could unreasonably consume the amounts that would be recovered;

proof of a common course of conduct to which Plaintiffs were exposed is representative of that

experienced by the Class and will establish the right of each Class Member to recover on the cause

of action alleged; and individual actions would create a risk of inconsistent results and would be

unnecessary and duplicative of this litigation.

       106.     The litigation of the claims brought herein is manageable. AFTRA’s uniform

conduct, the consistent provisions of the relevant laws, and the ascertainable identities of Class

Members demonstrates that there would be no significant manageability problems with
                                                  23
              Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 24 of 42




prosecuting this lawsuit as a class action.

       107.     Adequate notice can be given to Class Members directly using information

maintained in AFTRA’s records.

       108.     Unless a Class-wide injunction is issued, AFTRA may continue in its failure to

properly secure the PII of Class Members, AFTRA may continue to refuse to provide proper

notification to Class Members regarding the Data Breach, and AFTRA may continue to act

unlawfully as set forth in this Complaint.

       109.     Further, AFTRA has acted or refused to act on grounds generally applicable to the

Class and, accordingly, final injunctive or corresponding declaratory relief with regard to the Class

Members as a whole is appropriate under Rule 23(b)(2) of the Federal Rules of Civil Procedure.

       110.     Likewise, particular issues under Rule 23(c)(4) are appropriate for certification

because such claims present only particular, common issues, the resolution of which would

advance the disposition of this matter and the parties’ interests therein. Such particular issues

include, but are not limited to:

               a. Whether AFTRA owed a legal duty to Plaintiffs and Class Members to exercise

                  due care in collecting, storing, using, and safeguarding their PII;

               b. Whether AFTRA breached a legal duty to Plaintiffs and Class Members to

                  exercise due care in collecting, storing, using, and safeguarding their PII;

               c. Whether AFTRA failed to comply with its own policies and applicable laws,

                  regulations, and industry standards relating to data security;

               d. Whether an implied contract existed between AFTRA on the one hand, and

                  Plaintiffs and Class Members on the other, and the terms of that implied contract;

               e. Whether AFTRA breached the implied contract;

               f. Whether AFTRA adequately, and accurately informed Plaintiffs and Class

                  Members that their PII had been compromised;

               g. Whether AFTRA failed to implement and maintain reasonable security

                  procedures and practices appropriate to the nature and scope of the information
                                                 24
              Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 25 of 42




                    compromised in the Data Breach;

               h. Whether AFTRA engaged in unfair, unlawful, or deceptive practices by failing

                    to safeguard the PII of Plaintiffs and Class Members; and,

               i.   Whether Class Members are entitled to actual damages, statutory damages,

                    injunctive relief, and/or punitive damages as a result of AFTRA’s wrongful

                    conduct.

   VI. APPLICATION OF NEW YORK LAW TO THE NATIONWIDE CLASSES

       111.     The laws of New York should govern Plaintiffs’ claims and, therefore, the claims

of the Nationwide Classes that Plaintiffs seek to represent.

       112.     AFTRA is headquartered at 261 Madison Avenue, 7th floor, New York, New York.

Upon information and belief, the headquarters is the “nerve center” of AFTRA’s business

activities—the place where its executive-level and similarly-responsible officers, directors, and

other high-level employees direct, control, and coordinate the corporation’s activities, including

its data security functions and major policy and legal decisions.

       113.     New York has a significant interest in regulating the conduct of businesses

operating within its borders. New York, which seeks to protect the rights and interests of residents

and citizens of the United States against financial companies headquartered and doing business in

New York, has a greater interest in the nationwide claims of Plaintiffs and members of the Classes

than any other state and is mot intimately concerned with the claims and outcome of this litigation.

       114.     Upon information and belief, all contracts that Plaintiffs and members of the classes

reviewed and executed were created by AFTRA in New York.

       115.     Upon information and belief, all monies that Plaintiffs and members of the classes

made to AFTRA were ultimately delivered to AFTRA in New York.

       116.     Upon information and belief, AFTRA’s response to the Data Breach, and the

decisions and responses thereto, were made from and in New York.




                                                 25
                Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 26 of 42




         117.     Application of New York law to Plaintiffs’ and members of the classes claims

would be neither arbitrary nor fundamentally unfair because New York has a significant interest

in the claims of Plaintiffs and members of the Classes.

         118.     Under choice of law principles applicable to this litigation, the common law of New

York would apply to the nationwide common law claims, as well as the New York law claims, of

all class members because New York’s significant interest in regulating the conduct of

businesses—AFTRA included—operating within its borders. Thus, New York’s consumer

protection laws may be applied to non-resident consumers across the United States.

                                               COUNT I
                                              Negligence
                         (On Behalf of Plaintiffs and the Nationwide Class,
                          or in the alternative, on behalf of the Subclasses)
         119.     Plaintiffs re-allege and incorporate by reference herein all of the allegations

contained in paragraphs 1 through 118.

         120.     As a condition of their using the services of AFTRA, consumers were obligated to

provide AFTRA with certain PII, including their name, date of birth, address, and Social Security

number.

         121.     Plaintiffs and Class Members entrusted their PII to AFTRA on the premise and with

the understanding that AFTRA would safeguard their information, use their PII for business
purposes only, and/or not disclose their PII to unauthorized third parties.

         122.     AFTRA has full knowledge of the sensitivity of the PII and the types of harm that

Plaintiffs and Class Members could and would suffer if the PII were wrongfully disclosed.

         123.     AFTRA knew or reasonably should have known that the failure to exercise due care

in the collecting, storing, and using of their consumers’ PII involved an unreasonable risk of harm

to Plaintiffs and Class Members, even if the harm occurred through the criminal acts of a third

party.

         124.     AFTRA had a duty to exercise reasonable care in safeguarding, securing, and

protecting such information from being compromised, lost, stolen, misused, and/or disclosed to
                                                  26
              Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 27 of 42




unauthorized parties. This duty includes, among other things, designing, maintaining, and testing

AFTRA’s security protocols to ensure that Plaintiffs’ and Class Members’ information in

AFTRA’s possession was adequately secured and protected.

       125.     AFTRA also had a duty to have procedures in place to detect and prevent the

improper access and misuse of Plaintiffs’ and Class Members’ PII.

       126.     A breach of security, unauthorized access, and resulting injury to Plaintiffs and the

Class Members was reasonably foreseeable, particularly in light of AFTRA’s inadequate security

practices and previous breach incidents involving AFTRA consumers’ PII on stolen equipment.

       127.     Plaintiffs and the Class Members were the foreseeable and probable victims of any

inadequate security practices and procedures. AFTRA knew of should have known of the inherent

risks in collecting and storing the PII of Plaintiffs and the Class, the critical importance of

providing adequate security of that PII, and the necessity for encrypting PII stored on AFTRA’s

systems.

       128.     AFTRA’s own conduct created a foreseeable risk of harm to Plaintiffs and Class

Members. AFTRA’s misconduct included, but was not limited to, its failure to take the steps and

opportunities to prevent the Data Breach as set forth herein. AFTRA’s misconduct also included

its decisions not to comply with industry standards for the safekeeping of Plaintiffs’ and Class

Members’ PII, including basic encryption techniques freely available to AFTRA.

       129.     Plaintiffs and the Class Members had no ability to protect their PII that was in, and

possibly remains in, AFTRA’s possession.

       130.     AFTRA was in a position to protect against the harm suffered by Plaintiffs and

Class Members as a result of the Data Breach.

       131.     AFTRA had and continues to have a duty to adequately disclose that the PII of

Plaintiffs and Class Members within AFTRA’s possession might have been compromised, how it

was compromised, and precisely the types of data that were compromised and when. Such notice

was necessary to allow Plaintiffs and Class Members to take steps to prevent, mitigate, and repair

any identity theft and the fraudulent use of their PII by third parties.
                                                  27
              Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 28 of 42




       132.     AFTRA had a duty to employ proper procedures to prevent the unauthorized

dissemination of the PII of Plaintiffs and Class Members.

       133.     AFTRA has admitted that the PII of Plaintiffs and Class Members was wrongfully

lost and disclosed to unauthorized third persons as a result of the Data Breach.

       134.     AFTRA, through its actions and/or omissions, unlawfully breached its duties to

Plaintiffs and Class Members by failing to implement industry protocols and exercise reasonable

care in protecting and safeguarding the PII of Plaintiffs and Class Members during the time the PII

was within AFTRA’s possession or control.

       135.     AFTRA improperly and inadequately safeguarded the PII of Plaintiffs and Class

Members in deviation of standard industry rules, regulations, and practices at the time of the Data

Breach.

       136.     AFTRA failed to heed industry warnings and alerts to provide adequate safeguards

to protect consumers’ PII in the face of increased risk of theft.

       137.     AFTRA, through its actions and/or omissions, unlawfully breached its duty to

Plaintiffs and Class Members by failing to have appropriate procedures in place to detect and

prevent dissemination of its consumers’ PII.

       138.     AFTRA, through its actions and/or omissions, unlawfully breached its duty to

adequately and timely disclose to Plaintiffs and Class Members the existence and scope of the Data

Breach.

       139.     But for AFTRA’s wrongful and negligent breach of duties owed to Plaintiffs and

Class Members, the PII of Plaintiffs and Class Members would not have been compromised.

       140.     There is a close causal connection between AFTRA’s failure to implement security

measures to protect the PII of Plaintiffs and Class Members and the harm suffered or risk of

imminent harm suffered by Plaintiffs and the Class. Plaintiffs’ and Class Members’ PII was lost

and accessed as the proximate result of AFTRA’s failure to exercise reasonable care in

safeguarding such PII by adopting, implementing, and maintaining appropriate security measures.


                                                 28
              Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 29 of 42




       141.     Additionally, Section 5 of the FTC Act prohibits “unfair . . . practices in or affecting

commerce,” including, as interpreted and enforced by the FTC, the unfair act or practice by

businesses, such as AFTRA, of failing to use reasonable measures to protect PII. The FTC

publications and orders described above also form part of the basis of AFTRA’s duty in this regard.

       142.     AFTRA violated Section 5 of the FTC Act by failing to use reasonable measures to

protect PII and not complying with applicable industry standards, as described in detail herein.

AFTRA’s conduct was particularly unreasonable given the nature and amount of PII it obtained

and stored and the foreseeable consequences of the immense damages that would result to

Plaintiffs and Class Members.

       143.     AFTRA’s violation of Section 5 of the FTC Act constitutes negligence per se.

       144.     Plaintiffs and Class members are within the class of persons that the FTC Act was

intended to protect.

       145.     The harm that occurred as a result of the Data Breach is the type of harm the FTC

Act was intended to guard against. The FTC has pursued enforcement actions against businesses,

which, as a result of their failure to employ reasonable data security measures and avoid unfair and

deceptive practices, caused the same harm as that suffered by Plaintiffs and the Class.

       146.     As a direct and proximate result of AFTRA’s negligence and negligence per se,

Plaintiffs and Class Members have suffered and will suffer injury, including but not limited to: (i)

actual identity theft; (ii) the loss of the opportunity of how their PII is used; (iii) the compromise,

publication, and/or theft of their PII; (iv) out-of-pocket expenses associated with the prevention,

detection, and recovery from identity theft, tax fraud, and/or unauthorized use of their PII; (v) lost

opportunity costs associated with effort expended and the loss of productivity addressing and

attempting to mitigate the actual and future consequences of the Data Breach, including but not

limited to efforts spent researching how to prevent, detect, contest, and recover from tax fraud and

identity theft; (vi) costs associated with placing freezes on credit reports; (vii) the continued risk

to their PII, which remain in AFTRA’s possession and is subject to further unauthorized

disclosures so long as AFTRA fails to undertake appropriate and adequate measures to protect the
                                                  29
                  Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 30 of 42




PII of consumers in their continued possession; (viii) future costs in terms of time, effort, and

money that will be expended to prevent, detect, contest, and repair the impact of the PII

compromised as a result of the Data Breach for the remainder of the lives of Plaintiffs and Class

Members; and (ix) the diminished value of AFTRA’s goods and services they received.

           147.     As a direct and proximate result of AFTRA’s negligence, Plaintiffs and Class

Members have suffered and will continue to suffer other forms of injury and/or harm, including,

but not limited to, anxiety, emotional distress, loss of privacy, and other economic and non-

economic losses.

           148.     Additionally, as a direct and proximate result of AFTRA’s negligence and

negligence per se, Plaintiffs and Class members have suffered and will suffer the continued risks

of exposure of their PII, which remain in AFTRA’s possession and is subject to further

unauthorized disclosures so long as AFTRA fails to undertake appropriate and adequate measures

to protect the PII in its continued possession.

                                                COUNT II
                                           Breach of Confidence
                           (On Behalf of Plaintiffs and the Nationwide Class,
                            or in the alternative, on behalf of the Subclasses)

           149.     Plaintiffs re-allege and incorporate by reference herein all of the allegations

contained in paragraphs 1 through 118.

           150.     At all times during Plaintiffs’ and Class Members’ interactions with AFTRA,

AFTRA was fully aware of the confidential and sensitive nature of Plaintiffs’ and Class Members’

PII that Plaintiffs and Class Members provided to AFTRA.

           151.     As alleged herein and above, AFTRA’s relationship with Plaintiffs and Class

Members was governed by terms and expectations that Plaintiffs’ and Class Members’ PII would

be collected, stored, and protected in confidence, and would not be disclosed to unauthorized third

parties.



                                                     30
               Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 31 of 42




        152.     Plaintiffs and Class Members provided their respective PII to AFTRA with the

explicit and implicit understandings that AFTRA would protect and not permit the PII to be

disseminated to any unauthorized third parties.

        153.     Plaintiffs and Class Members also provided their respective PII to Defendant with

the explicit and implicit understandings that AFTRA would take precautions to protect that PII

from unauthorized disclosure.

        154.     AFTRA voluntarily received in confidence Plaintiffs’ and Class Members’ PII with

the understanding that PII would not be disclosed or disseminated to the public or any unauthorized

third parties.

        155.     Due to AFTRA’s failure to prevent and avoid the Data Breach from occurring,

Plaintiffs’ and Class Members’ PII was disclosed and misappropriated to unauthorized third parties

beyond Plaintiffs’ and Class Members’ confidence, and without their express permission.

        156.     As a direct and proximate cause of AFTRA’s actions and/or omissions, Plaintiffs

and Class Members have suffered damages.

        157.     But for AFTRA’s disclosure of Plaintiffs’ and Class Members’ PII in violation of

the parties’ understanding of confidence, their PII would not have been compromised, stolen,

viewed, accessed, and used by unauthorized third parties. AFTRA’s Data Breach was the direct

and legal cause of the theft of Plaintiffs’ and Class Members’ PII, as well as the resulting damages.

        158.     The injury and harm Plaintiffs and Class Members suffered was the reasonably

foreseeable result of AFTRA’s unauthorized disclosure of Plaintiffs’ and Class Members’ PII.

AFTRA knew or should have known its methods of accepting and securing Plaintiffs’ and Class

Members’ PII was inadequate as it relates to, at the very least, disposal of servers and other

equipment containing Plaintiffs’ and Class Members’ PII.

        159.     As a direct and proximate result of AFTRAs’ breach of its confidence with

Plaintiffs and Class Members, Plaintiffs and Class Members have suffered and will suffer injury,

including but not limited to: (i) actual identity theft; (ii) the loss of the opportunity how their PII

is used; (iii) the compromise, publication, and/or theft of their PII; (iv) out-of-pocket expenses
                                                  31
              Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 32 of 42




associated with the prevention, detection, and recovery from identity theft, tax fraud, and/or

unauthorized use of their PII; (v) lost opportunity costs associated with effort expended and the

loss of productivity addressing and attempting to mitigate the actual and future consequences of

the Data Breach, including but not limited to efforts spent researching how to prevent, detect,

contest, and recover from tax fraud and identity theft; (vi) costs associated with placing freezes on

credit reports; (vii) the continued risk to their PII, which remain in Defendant’s possession and is

subject to further unauthorized disclosures so long as Defendant fails to undertake appropriate and

adequate measures to protect the PII of consumers and former consumers in its continued

possession; (viii) future costs in terms of time, effort, and money that will be expended to prevent,

detect, contest, and repair the impact of the PII compromised as a result of the Data Breach for the

remainder of the lives of Plaintiffs and Class Members; and (ix) the diminished value of AFTRA’s

goods and services they received.

       160.     As a direct and proximate result of Defendant’s breaches of confidence, Plaintiff

and Class Members have suffered and will continue to suffer other forms of injury and/or harm,

including, but not limited to, anxiety, emotional distress, loss of privacy, and other economic and

non-economic losses.

                                           COUNT III
                      Violation of the California Unfair Competition Law,
              Cal. Bus. & Prof. Code § 17200, et seq. – Unlawful Business Practices
               (On Behalf of Plaintiffs A.A. and Choi and the California Subclass)

       161.     Plaintiffs A.A. and Choi (the “Plaintiffs” for this count) re-allege and incorporate

by reference herein all of the allegations contained in paragraphs 1 through 118.

       162.     AFTRA has violated Cal. Bus. and Prof. Code § 17200, et seq., by engaging in

unlawful, unfair or fraudulent business acts and practices and unfair, deceptive, untrue or

misleading advertising that constitute acts of “unfair competition” as defined in Cal. Bus. Prof.

Code § 17200 with respect to the services provided to the California Class.



                                                 32
              Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 33 of 42




       163.     AFTRA engaged in unlawful acts and practices with respect to the services by

establishing the sub-standard security practices and procedures described herein; by soliciting and

collecting Plaintiffs’ and California Subclass Members’ PII with knowledge that the information

would not be adequately protected; and by storing Plaintiffs’ and California Subclass Members’

PII in an unsecure environment in violation of California’s data breach statute, Cal. Civ. Code §

1798.81.5, which requires AFTRA to take reasonable methods of safeguarding the PII of Plaintiffs

and the California Subclass Members.

       164.     In addition, AFTRA engaged in unlawful acts and practices by failing to disclose

the Data Breach to California Subclass Members in a timely and accurate manner, contrary to the

duties imposed by Cal. Civ. Code § 1798.82.

       165.     As a direct and proximate result of AFTRA’s unlawful practices and acts, Plaintiffs

and the California Subclass Members were injured and lost money or property, including but not

limited to the price received by AFTRA for the services, the loss of California Subclass Members’

legally protected interest in the confidentiality and privacy of their PII, nominal damages, and

additional losses as described above.

       166.     AFTRA knew or should have known that AFTRA’s computer systems and data

security practices were inadequate to safeguard California Subclass Members’ PII and that the risk

of a data breach or theft was highly likely, especially given AFTRA’s inability to adhere to basic

encryption standards and data disposal methodologies. AFTRA’s actions in engaging in the above-

named unlawful practices and acts were negligent, knowing and willful, and/or wanton and

reckless with respect to the rights of members of the California Subclass.

       167.     California Subclass Members seek relief under Cal. Bus. & Prof. Code

§ 17200, et seq., including, but not limited to, restitution to Plaintiffs and California Subclass

Members of money or property that AFTRA may have acquired by means of AFTRA’s unlawful,

and unfair business practices, restitutionary disgorgement of all profits accruing to AFTRA

because of AFTRA’s unlawful and unfair business practices, declaratory relief, attorneys’ fees

and costs (pursuant to Cal. Code Civ. Proc. § 1021.5), and injunctive or other equitable relief.
                                                33
              Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 34 of 42




                                          COUNT IV
                      Violation of California’s Unfair Competition Law,
               Cal. Bus. & Prof. Code § 17200, et seq. – Unfair Business Practices
              (On Behalf of Plaintiffs A.A. and Choi and the California Subclass)

       168.     Plaintiffs A.A. and Choi (the “Plaintiffs,” for this count) re-allege and incorporate

by reference herein all of the allegations contained in paragraphs 1 through 118.

       169.     AFTRA engaged in unfair acts and practices with respect to the services by

establishing the sub-standard security practices and procedures described herein; by soliciting and

collecting Plaintiffs’ and California Subclass Members’ PII with knowledge that the information

would not be adequately protected; by storing Plaintiffs’ and California Subclass Members’ PII in

an unsecure electronic environment; and by failing to properly dispose of equipment containing

sensitive PII. These unfair acts and practices were immoral, unethical, oppressive, unscrupulous,

unconscionable, and/or substantially injurious to Plaintiffs and California Subclass Members.

They were likely to deceive the public into believing their PII was securely stored, when it was

not. The harm these practices caused to Plaintiffs and the California Subclass Members

outweighed their utility, if any.

       170.     AFTRA engaged in unfair acts and practices with respect to the provision of

services by failing to take proper action following the Data Breach to enact adequate privacy and

security measures and protect California Subclass Members’ PII from further unauthorized

disclosure, release, data breaches, and theft. These unfair acts and practices were immoral,

unethical, oppressive, unscrupulous, unconscionable, and/or substantially injurious to Plaintiffs

and California Subclass Members. They were likely to deceive the public into believing their PII

was securely stored, when it was not. The harm these practices caused to Plaintiffs and the

California Subclass Members outweighed their utility, if any.

       171.     As a direct and proximate result of AFTRA’s acts of unfair practices, Plaintiffs and

the California Subclass Members were injured and lost money or property, including but not

limited to the price received by AFTRA for the services, the loss of California Subclass Members’

                                                 34
              Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 35 of 42




legally protected interest in the confidentiality and privacy of their PII, nominal damages, and

additional losses as described above.

       172.      AFTRA knew or should have known that AFTRA’s computer systems and data

security practices were inadequate to safeguard California Subclass Members’ PII and that the risk

of a data breach or theft was highly likely, including AFTRA’s failure to properly encrypt and

dispose of equipment containing sensitive PII. AFTRA’s actions in engaging in the above-named

unlawful practices and acts were negligent, knowing and willful, and/or wanton and reckless with

respect to the rights of members of the California Subclass.

       173.      California Subclass Members seek relief under Cal. Bus. & Prof. Code

§ 17200, et seq., including, but not limited to, restitution to Plaintiffs and California Subclass

Members of money or property that AFTRA may have acquired by means of AFTRA’s unfair

business practices, restitutionary disgorgement of all profits accruing to AFTRA because of

AFTRA’s unfair business practices, declaratory relief, attorneys’ fees and costs (pursuant to Cal.

Code Civ. Proc. § 1021.5), and injunctive or other equitable relief.

                                            COUNT V
                     Violations of the Oregon Unlawful Trade Practices Act,
                                (Or. Rev. Stat. §§ 646.608, et seq.)
                     (On Behalf of Plaintiff Bright and the Oregon Subclass)

       174.      Plaintiff Bright, individually and on behalf of the other Oregon Subclass members,

re-alleges and incorporates by reference herein all of the allegations contained in paragraphs 1

through 118.

       175.      AFTRA is a “person,” as defined by Or. Rev. Stat. § 646.605(4).

       176.      AFTRA engaged in the sale of “goods and services,” as defined by Or. Rev. Stat. §

646.605(6)(a).

       177.      AFTRA     sold   “goods    or   services,”    as   defined   by   Or.   Rev.   Stat.

§ 646.605(6)(a).

       178.      AFTRA advertised, offered, or sold goods or services in Oregon and engaged in

                                                 35
              Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 36 of 42




trade or commerce directly or indirectly affecting the people of Oregon.

       179.     AFTRA engaged in unlawful practices in the course of its business and occupation,

in violation of Or. Rev. Stat. § 646.608, included the following:

           a. Represented that its goods and services have approval, characteristics, uses,

                benefits, and qualities that they do not have, in violation of Or. Rev. Stat. §

                646.608(1)(e);

           b. Represented that its goods and services are of a particular standard or quality if they

                are of another, in violation of Or. Rev. Stat. § 646.608(1)(g);

           c. Advertised its goods or services with intent not to provide them as advertised, in

                violation of Or. Rev. Stat. § 646.608(1)(i); and

           d. Concurrent with tender or delivery of its goods and services, failed to disclose any

                known material defect, in violation of Or. Rev. Stat. § 646.608(1)(t).

       180.     AFTRA’s unlawful practices include:

           e. Failing to implement and maintain reasonable security and privacy measures to

                protect Plaintiff Bright and Oregon Subclass members’ PII, which was a direct and

                proximate cause of the Data Breach;

           f. Failing to identify foreseeable security and privacy risks, remediate identified

                security and privacy risks, and adequately improve security and privacy measures

                following previous cybersecurity incidents, which was a direct and proximate cause

                of the Data Breach;

           g. Failing to comply with common law and statutory duties pertaining to the security

                and privacy of Plaintiff and Oregon Subclass members’ PII, including duties

                imposed by the FTC Act, 15 U.S.C. § 45, and Oregon’s Consumer Identity Theft

                Protection Act, Or. Rev. Stat. §§ 646A.600, et seq., which was a direct and

                proximate cause of the Data Breach;

           h. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff

                Bright and Oregon Subclass members’ PII, including by implementing and
                                                 36
              Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 37 of 42




                maintaining reasonable security measures;

           i.   Misrepresenting that it would comply with common law and statutory duties

                pertaining to the security and privacy of Plaintiff Bright and Oregon Subclass

                members’ PII, including duties imposed by the FTC Act, 15 U.S.C. § 45, and

                Oregon’s Consumer Identity Theft Protection Act, Or. Rev. Stat. §§ 646A.600, et

                seq.;

           j.   Omitting, suppressing, and concealing the material fact that it did not reasonably or

                adequately secure Plaintiff Bright and Oregon

           k. Omitting, suppressing, and concealing the material fact that it did not comply with

                common law and statutory duties pertaining to the security and privacy of Plaintiff

                Bright and Oregon Subclass members’ PII, including duties imposed by the FTC

                Act, 15 U.S.C. § 45, and Oregon’s Consumer Identity Theft Protection Act, Or.

                Rev. Stat. §§ 646A.600, et seq.

       181.     AFTRA’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of AFTRA’s data security and ability to protect

the confidentiality of consumers’ PII.

       182.     AFTRA intended to mislead Plaintiff Bright and Oregon Subclass members and

induce them to rely on its misrepresentations and omissions. Had AFTRA disclosed to Plaintiff

and Class members that its data systems were not secure and, thus, vulnerable to attack, AFTRA

would have been unable to continue in business and it would have been forced to adopt reasonable

data security measures and comply with the law. Instead, AFTRA received, maintained, and

compiled Plaintiff Bright’s and Class members’ PII as part of the services AFTRA provided and

for which Plaintiff and Class members paid without advising Plaintiff and Class members that

AFTRA’s data security practices were insufficient to maintain the safety and confidentiality of

Plaintiff Garrison’s and Class members’ PII. Accordingly, Plaintiff Bright and the Oregon

Subclass members acted reasonably in relying on AFTRA’s misrepresentations and omissions, the


                                                  37
                Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 38 of 42




truth of which they could not have discovered.

         183.     AFTRA acted intentionally, knowingly, and maliciously to violate Oregon’s

Unlawful Trade Practices Act, and recklessly disregarded Plaintiff and Oregon Subclass members’

rights. Recent, frequent, and strikingly similar data breaches within the industry put AFTRA on

notice that its security and privacy protections were inadequate.

         184.     As a direct and proximate result of AFTRA’s unlawful practices, Plaintiff Bright

and Oregon Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including loss of the

benefit of their bargain with AFTRA as they would not have paid AFTRA for goods and services

or would have paid less for such goods and services but for AFTRA’s violations alleged herein;

losses from fraud and identity theft; costs for credit monitoring and identity protection services;

time and expenses related to monitoring their financial accounts for fraudulent activity; time and

money spent cancelling and replacing passports; loss of value of their PII; and an increased,

imminent risk of fraud and identity theft.

         185.     Plaintiff Bright and Oregon Subclass members seek all monetary and non-monetary

relief allowed by law, including equitable relief, restitution, actual damages or statutory damages

of $200 per violation (whichever is greater), punitive damages, and reasonable attorneys’ fees and

costs.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs, on behalf of themselves and all Class Members, requests

judgment against the AFTRA and that the Court grant the following:

         A.       For an Order certifying the Nationwide Classes or, in the alternative, the Subclasses

                  as defined herein, and appointing Plaintiffs and their Counsel to represent the

                  certified Classes;

         B.       For equitable relief enjoining AFTRA from engaging in the wrongful conduct

                  complained of herein pertaining to the misuse and/or disclosure of Plaintiffs’ and

                  the Class Members’ PII, and from refusing to issue prompt, complete, any accurate
                                                   38
     Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 39 of 42




        disclosures to the Plaintiffs and Class members;

C.      For injunctive relief requested by Plaintiffs, including but not limited to, injunctive

        and other equitable relief as is necessary to protect the interests of Plaintiffs and

        class members, including but not limited to an order:

        i.   prohibiting AFTRA from engaging in the wrongful and unlawful acts described

             herein;

       ii.   requiring AFTRA to protect, including through encryption, all data collected

             through the course of its business in accordance with all applicable regulations,

             industry standards, and federal, state or local laws;

      iii.   requiring AFTRA to delete, destroy, and purge the personal identifying

             information of Plaintiffs and class members unless AFTRA can provide to the

             Court reasonable justification for the retention and use of such information

             when weighed against the privacy interests of Plaintiffs and class members;

      iv.    requiring AFTRA to implement and maintain a comprehensive Information

             Security Program designed to protect the confidentiality and integrity of the

             personal identifying information of Plaintiffs and class members’ personal

             identifying information;

       v.    prohibiting AFTRA from maintaining Plaintiffs’ and class members’ personal

             identifying information on a cloud-based database;

      vi.    requiring    AFTRA         to    engage   independent      third-party   security

             auditors/penetration testers as well as internal security personnel to conduct

             testing, including simulated attacks, penetration tests, and audits on AFTRA’s

             systems on a periodic basis, and ordering AFTRA to promptly correct any

             problems or issues detected by such third-party security auditors;

     vii.    requiring AFTRA to engage independent third-party security auditors and

             internal personnel to run automated security monitoring;

     viii.   requiring AFTRA to audit, test, and train its security personnel regarding any
                                             39
Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 40 of 42




        new or modified procedures;

 ix.    requiring AFTRA to segment data by, among other things, creating firewalls

        and access controls so that if one area of AFTRA’s network is compromised,

        hackers cannot gain access to other portions of AFTRA’s systems;

  x.    requiring AFTRA to conduct regular database scanning and securing checks;

 xi.    requiring AFTRA to establish an information security training program that

        includes at least annual information security training for all employees, with

        additional training to be provided as appropriate based upon the employees’

        respective responsibilities with handling personal identifying information, as

        well as protecting the personal identifying information of Plaintiffs and class

        members;

xii.    requiring AFTRA to routinely and continually conduct internal training and

        education, and on an annual basis to inform internal security personnel how to

        identify and contain a breach when it occurs and what to do in response to a

        breach;

xiii.   requiring AFTRA to implement a system of tests to assess its respective

        employees’ knowledge of the education programs discussed in the preceding

        subparagraphs, as well as randomly and periodically testing employees’

        compliance with AFTRA’s policies, programs, and systems for protecting

        personal identifying information;

xiv.    requiring AFTRA to implement, maintain, regularly review, and revise as

        necessary a threat management program designed to appropriately monitor

        AFTRA’s information networks for threats, both internal and external, and

        assess whether monitoring tools are appropriately configured, tested, and

        updated;

 xv.    requiring AFTRA to meaningfully educate all class members about the threats

        that they face as a result of the loss of their confidential personal identifying
                                     40
           Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 41 of 42




                   information to third parties, as well as the steps affected individuals must take

                   to protect themselves;

           xvi.    requiring AFTRA to implement logging and monitoring programs sufficient to

                   track traffic to and from AFTRA’s servers; and

           xvii.   for a period of 10 years, appointing a qualified and independent third party

                   assessor to conduct a SOC 2 Type 2 attestation on an annual basis to evaluate

                   AFTRA’s compliance with the terms of the Court’s final judgment, to provide

                   such report to the Court and to counsel for the class, and to report any

                   deficiencies with compliance of the Court’s final judgment; and

      D.       For an award of damages, including actual, nominal, and consequential damages,

               as allowed by law in an amount to be determined;

      E.       For an award of punitive damages;

      F.       For an award of attorneys’ fees, costs, and litigation expenses, as allowed by law;

      G.       For prejudgment interest on all amounts awarded; and

      H.       Such other and further relief as this Court may deem just and proper.
                                DEMAND FOR JURY TRIAL

      Plaintiffs hereby demand that this matter be tried before a jury.


Date: December 31, 2020                      Respectfully Submitted,

                                             /s/ Amanda Peterson
                                             AMANDA PETERSON (AP1797)
                                             MORGAN & MORGAN
                                             90 Broad Street, Suite 1011
                                             New York, NY 10004
                                             (212) 564-4568
                                             apeterson@ForThePeople.com

                                             JOHN A. YANCHUNIS
                                             (Pro Hac Vice application forthcoming)
                                             RYAN J. MCGEE
                                             (Pro Hac Vice application forthcoming)
                                             MORGAN & MORGAN
                                             201 N. Franklin Street, 7th Floor

                                                41
Case 1:20-cv-11119 Document 1 Filed 12/31/20 Page 42 of 42




                          Tampa, Florida 33602
                          (813) 223-5505
                          jyanchunis@ForThePeople.com
                          rmaxey@ForThePeople.com

                          M. ANDERSON BERRY
                          (Pro Hac Vice application forthcoming)
                          CLAYEO C. ARNOLD,
                          A PROFESSIONAL LAW CORP.
                          865 Howe Avenue
                          Sacramento, CA 95825
                          (916) 777-7777
                          aberry@justice4you.com




                            42
